ANDERSON, J.
Form 12, p. 1196, of the Code of 1907, provides, among other things, that, in actions upon a policy of life insurance, the plaintiffs should aver the term of the policy or the period covered by same. In other words, the complaint should aver that the policy covered the life of the insured, or a certain number of years, so as to show that it included the date of the insured’s death. Count 2 of the present complaint, while averring that the defendant insured the life of Chas. C. Pence, does not show that the said policy was for the term of his natural life, or that it covered any fixed or definite number of years. From aught that appears, the defendant may have insured the life of said Chas. C. Pence for a period which expired before his death. This count is not only not in Code form, but *585is identical with the one held bad in the case of United States Co. v. Veitch, 161 Ala. 630, 50 South. 95. Nor does it conform to count 3, which was held to come up to the Code form in the case of Patterson v. Grand Lodge of K. of P., 162 Ala. 430, 50 South. 377.
Count 3 is little better than count 2 but does not conform to form No. 12. It does say that the defendant “insured the life of Chas. C. Pence in a life insurance policy of 14 annual premiums”; but this does not show that the said policy covered the date of the insured’s death. It does not show that the policy covered the period of 14 years from the date of its issuance, or that it covered the natural life of the insured or any definite number of years. He may have taken out a policy with premiums payable in 14 annual premiums, but which did not necessarily cover the 14 years succeeding the issuance of same.
On the other hand, if said count 3 means that the policy was for a term of 14 years, then it would be identical with count 1, which was held good, and the trial court would not be reversed for sustaining a demurrer to same, as the plaintiff could get the full benefit thereof under said good count 1.
The judgment of the law and equity court is affirmed.
Affirmed.
All the Justices concur, except Dowdelb, O. J., not sitting.